t c memo united_states tax_court harold l lacheer a dozier petitioners v commissioner of internal revenue respondent docket no filed date harold l dozier and lacheer a dozier pro_se bric b jorgensen for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies in petitioners’ and federal income taxes in the amounts of dollar_figure and dollar_figure respectively and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue _2- after a concession by respondent that petitioners are not liable for the accuracy-related_penalty under sec_6662 for we must decide whether petitioners are entitled to deduct claimed schedule c expenses of dollar_figure and dollar_figure in and respectively some of the facts have been stipulated and are so found petitioners resided in decatur georgia at the time the petition was filed petitioner harold l dozier was a welder and petitioner lacheer a dozier was a laundry worker for on a schedule c listing public pay telephone long distance services as the principal business petitioners claimed a loss of dollar_figure on that schedule c petitioners claimed total deductions of dollar_figure as follows commissions and fees - dollar_figure legal and professional services -- dollar_figure office expenses -- dollar_figure rent or lease vehicles machinery and equipment - dollar_figure supplies - dollar_figure for on a schedule c listing long distance information services as the principal business petitioners reported a gain of dollar_figure on that schedule c petitioners claimed a deduction of dollar_figure for rent or lease vehicles machinery and equipment respondent disallowed the schedule c deductions of dollar_figure for and dollar_figure for on the grounds that it was not established that any of the amounts claimed were for ordinary and necessary business_expenses or were expended for the purposes designated deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 imposes upon every person liable for any_tax a duty to maintain records that are sufficient to enable the commissioner to determine the taxpayer’s correct_tax liability sec_1_6001-1 income_tax regs petitioner harold l dozier claimed he was in business with ms faye williams and mr leonard campbell to buy and sell names over the web mr herman tyler petitioners’ tax_return_preparer testified mr tyler claimed that petitioners borrowed approximately dollar_figure from keanon thompson a year-old boy so they could participate in the business mr tyler asserted that he arranged the loan because he had keanon thompson’s power_of_attorney mr tyler referred to a promissory note but no promissory note was introduced in evidence according to his testimony the funds never went to petitioners but remained in mr tyler’s hands mr tyler also testified that he held funds in trust for petitioners and made wire transfers to mr leonard campbell of california he said these wire transfers represented _4- payment of petitioners’ expenses to mr campbell many of the wire transfers by mr tyler were to ms faye williams who was mr campbell’s sister no agreement between mr campbell and petitioners or between ms williams and petitioners was introduced in evidence mr tyler alleged payments also were made by petitioners to mr campbell by means of payments made by mr tyler to mr tyler’s brother ed tyler of colorado for an alleged purchase of real_estate no agreement of sale and no agreement relating to a real_estate commission was introduced in evidence mr tyler testified petitioners leased office space from mr campbell who leased it from another brother of mr tyler ernest tyler of colorado no lease between mr ernest tyler and mr campbell or between mr campbell and petitioners was introduced in evidence petitioners had no books_or_records of this alleged business petitioners had no copies of lease agreements with respect to this alleged business petitioners had no copies of agreements with any of the individuals named above petitioners had no copies of loan agreements with respect to this alleged business petitioners had no checks to evidence payment of any expenses with respect to this alleged business petitioners had no receipts for payment of alleged expenses of this alleged business we need not accept self-serving testimony of a petitioner or _5- of a witness if we find it to be unworthy of belief 87_tc_74 we decide whether a witness is credible based on objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 mr tyler may have been attempting to support the tax returns he prepared he did not do so there was nothing in the documents detailing the wire transfers which tied them to petitioners mr tyler had no written records of his own to prove he held funds in trust for petitioners or that moneys flowed in and out of the purported trust account we found the statements of mr tyler to be unreasonable and not consistent with normal business practices we observed mr tyler’s demeanor and did not find him credible petitioners offered no business records checks or receipts to prove that the sums claimed as deductions were actually spent and no documentary_evidence to substantiate that any claimed expenditures were for a business_purpose in sum petitioners failed to substantiate the deductions in issue we have no choice but to sustain respondent’s determination of the deficiencies for each of the years in issue decision will be entered for respondent in the amount of the deficiencies and for petitioners with respect to the accuracy--related penalty under sec_6662
